Citation Nr: 0634044	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
mechanical low back pain.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint changes of the cervical spine, post 
operative with right upper extremity radicular component. 

3.  Entitlement to a compensable evaluation for fracture of 
the left ileum, by history residuals fragment wound.

4.  Entitlement to disability benefits under 38 U.S.C.A. § 
1151 for throat/vocal cord condition, claimed as a result of 
VA medical treatment.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1955 to November 
1957, from November 1958 to September 1961, from September 
1961 to June 1967, from April 1970 to February 1973, from 
February 1973 to December 1978, and from December 1978 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  In June 2005, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to 
TDIU requires consideration of the effect on employability of 
all service-connected disabilities.  Therefore, the decision 
on the issues of entitlement to increased evaluations for the 
veteran's three aforementioned disabilities could have a 
significant impact on the outcome of the veteran's TDIU claim 
and the Board finds this issue to be inextricably 
intertwined. Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his June 2005 hearing, the veteran indicated that his 
service-connected disabilities had increased in severity 
since his last VA examination.  VA afforded the veteran an 
examination in February 2004.  Therefore, current 
examinations are necessary to assess the current severity of 
the veteran's service-connected disabilities.

Additionally, there are two different opinions as the 
veteran's claim for disability benefits under 38 U.S.C.A. § 
1151 for throat/vocal cord condition.  The first is a May 
2004 letter from D. E. Harding, M.D. in which he noted that 
the veteran's cervical neck surgery in February 1996 resulted 
in a throat injury.  Dr. Harding further noted the veteran's 
belief that his epiglottis and tonsils were injured as he had 
trouble speaking for long periods of times ever since that 
time.  The second is a VA medical opinion dated in February 
2004 in which the examiner opined that it was "not as least 
as likely as not that throat/vocal cord condition resulted 
from Esophagogastroscopy done when the veteran underwent C3-
C7, ACVF with Osteophytes."  Therefore, another opinion by 
an ear, nose, and throat specialist is necessary to reconcile 
the aforementioned opinions.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange to have the 
veteran undergo examinations to 
ascertain the severity of his service-
connected mechanical low back pain, 
degenerative joint changes of the 
cervical spine, and fracture of the 
left ileum.  All indicated tests should 
be conducted.  

2.	The RO should arrange for an ear, 
nose, throat specialist to review the 
veteran's claim for disability 
benefits under 38 U.S.C.A. § 1151 for 
throat/vocal cord condition.  The 
claims folder should be made available 
for review by the specialist.  

The examiner should provide an opinion 
as to whether the veteran's 
throat/vocal condition can be 
attributed to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA, or an 
event not reasonably foreseeable from 
the February 1996 C3-C4 anterior 
cervical diskectomy and fusion with 
osteophyte shaving at C4-5 and C6-7 
performed at the VA Medical Center in 
Birmingham.  A complete rationale 
should be provided.

This opinion should be based on review 
of the claims folder; however, an 
examination of the veteran should be 
arranged if the physician feels an 
examination is necessary in rendering 
his/her opinion. 

3.	 Upon completion of the above 
requested development and any 
additional development deemed 
appropriate, the RO should 
readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








